              Case 2:19-cv-02459-SHL-tmp Document 27 Filed 07/18/19 Page 1 of 4                    PageID 152
                                                     ACCO,(SSx),CLOSED,DISCOVERY,MANADR,TRANSFERRED
                          UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
                  CIVIL DOCKET FOR CASE #: 2:19−cv−01460−MWF−SS

Daniel Kissick v. American Residential Services, LLC                  Date Filed: 02/27/2019
Assigned to: Judge Michael W. Fitzgerald                              Date Terminated: 07/18/2019
Referred to: Magistrate Judge Suzanne H. Segal                        Jury Demand: Plaintiff
Cause: 47:0227 Violation of Telephone Consumer Protection Act         Nature of Suit: 890 Other Statutory Actions
                                                                      Jurisdiction: Federal Question
Plaintiff
Daniel Kissick                                         represented by Lawrence Timothy Fisher
on behalf of himself and all others similarly                         Bursor and Fisher PA
situated                                                              1990 North California Boulevard Suite 940
                                                                      Walnut Creek, CA 94596
                                                                      925−300−4455
                                                                      Fax: 925−407−2700
                                                                      Email: ltfisher@bursor.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                      Blair Elizabeth Reed
                                                                      Bursor and Fisher PA
                                                                      1990 North California Boulevard Suite 940
                                                                      Walnut Creek, CA 94596
                                                                      925−300−4455
                                                                      Fax: 925−407−2700
                                                                      Email: breed@bursor.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Scott A Bursor
                                                                      Bursor and Fisher PA
                                                                      2665 South Bayshore Drive Suite 220
                                                                      Miami, FL 33133−5402
                                                                      305−330−5512
                                                                      Fax: 305−676−9006
                                                                      Email: scott@bursor.com
                                                                      ATTORNEY TO BE NOTICED


V.
Defendant
American Residential Services, LLC                     represented by Amanda C Sommerfeld
                                                                      Jones Day
                                                                      555 South Flower Street 50th Floor
                                                                      Los Angeles, CA 90071
                                                                      213−489−3939
                                                                      Fax: 213−243−2539
                                                                      Email: asommerfeld@jonesday.com
                                                                      ATTORNEY TO BE NOTICED
             Case 2:19-cv-02459-SHL-tmp Document 27 Filed 07/18/19 Page 2 of 4                          PageID 153
                                                                           James Todd Kennard
                                                                           Jones Day
                                                                           325 John H McConnell Boulevard Suite 600
                                                                           Columbus, OH 43215−2673
                                                                           614−281−3989
                                                                           Fax: 619−461−4198
                                                                           Email: jtkennard@jonesday.com
                                                                           PRO HAC VICE
                                                                           ATTORNEY TO BE NOTICED

                                                                           Erna Mamikonyan
                                                                           Jones Day
                                                                           555 South Flower Street 50th Floor
                                                                           Los Angeles, CA 90071
                                                                           213−243−2260
                                                                           Email: emamikonyan@jonesday.com
                                                                           ATTORNEY TO BE NOTICED


Date Filed        #    Docket Text

02/27/2019       Ï1    COMPLAINT Receipt No: 0973−23287417 − Fee: $400, filed by Plaintiff Daniel Kissick.
                       (Attorney Lawrence Timothy Fisher added to party Daniel Kissick(pty:pla))(Fisher, Lawrence)
                       (Entered: 02/27/2019)

02/27/2019       Ï2    CIVIL COVER SHEET filed by Plaintiff Daniel Kissick. (Fisher, Lawrence) (Entered: 02/27/2019)

02/27/2019       Ï3    NOTICE of Interested Parties filed by Plaintiff Daniel Kissick, (Fisher, Lawrence) (Entered:
                       02/27/2019)

02/27/2019       Ï4    Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed by
                       Plaintiff Daniel Kissick. (Fisher, Lawrence) (Entered: 02/27/2019)

02/28/2019       Ï5    NOTICE OF ASSIGNMENT to District Judge Michael W. Fitzgerald and Magistrate Judge
                       Suzanne H. Segal. (et) (Entered: 02/28/2019)

02/28/2019       Ï6    NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (et) (Entered:
                       02/28/2019)

02/28/2019       Ï7    21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant American
                       Residential Services, LLC. (et) (Entered: 02/28/2019)

04/03/2019       Ï8    STIPULATION Extending Time to Answer the complaint as to American Residential Services,
                       LLC answer now due 4/24/2019, re Complaint (Attorney Civil Case Opening) 1 filed by Defendant
                       American Residential Services, LLC.(Attorney Erna Mamikonyan added to party American
                       Residential Services, LLC(pty:dft))(Mamikonyan, Erna) (Entered: 04/03/2019)

04/03/2019       Ï9    PROOF OF SERVICE Executed by Plaintiff Daniel Kissick, upon Defendant American Residential
                       Services, LLC served on 3/13/2019, answer due 4/24/2019. Service of the Summons and Complaint
                       were executed upon Glenda Sheppard, Registered Agent in compliance with Federal Rules of Civil
                       Procedure by service on a domestic corporation, unincorporated association, or public
                       entity.Original Summons NOT returned. (Fisher, Lawrence) (Entered: 04/03/2019)

04/23/2019      Ï 10   Second STIPULATION Extending Time to Answer the complaint as to American Residential
                       Services, LLC answer now due 5/3/2019, re Complaint (Attorney Civil Case Opening) 1 filed by
                       Defendant American Residential Services, LLC.(Mamikonyan, Erna) (Entered: 04/23/2019)
             Case 2:19-cv-02459-SHL-tmp Document 27 Filed 07/18/19 Page 3 of 4                            PageID 154
04/30/2019      Ï 11   Third STIPULATION for Extension of Time to File Answer to May 10, 2019 re Complaint
                       (Attorney Civil Case Opening) 1 filed by Defendant American Residential Services, LLC.
                       (Attachments: # 1 Proposed Order GRANTING THIRD STIPULATION TO EXTEND TIME TO
                       RESPOND TO INITIAL COMPLAINT)(Mamikonyan, Erna) (Entered: 04/30/2019)

05/01/2019      Ï 12   ORDER GRANTING THIRD STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                       COMPLAINT 11 by Judge Michael W. Fitzgerald. Defendant's deadline to file a response to
                       Plaintiffs Complaint is extended through May 10, 2019. (iv) (Entered: 05/01/2019)

05/10/2019      Ï 13   NOTICE of Interested Parties filed by Defendant American Residential Services, LLC, identifying
                       ReachLocal; ARS Aquisition Holdings, LLC; ARS Intermediate Holdings, LLC. (Mamikonyan,
                       Erna) (Entered: 05/10/2019)

05/10/2019      Ï 14   NOTICE OF MOTION AND MOTION to Dismiss Case or (2) In the Alternative, Transfer Venue
                       to the Western District of Tennessee, or (3) in Further Alternative, Motion to Dismiss Allegations of
                       Non−California Putative Class Members filed by Defendant American Residential Services, LLC.
                       Motion set for hearing on 6/24/2019 at 10:00 AM before Judge Michael W. Fitzgerald.
                       (Attachments: # 1 Declaration) (Mamikonyan, Erna) (Entered: 05/10/2019)

05/14/2019      Ï 15   NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Motion to
                       Dismiss 14 . The following error(s) was/were found: Proposed order not submitted pursuant to
                       Local Rule 52−4.1. A Word or Wordperfect version of the proposed order should also be emailed to
                       the chambers generic email address. See Local Rule 5−4.4.1− Electronic Lodging of Proposed
                       Orders. In response to this notice, the Court may: (1) order an amended or correct document to be
                       filed; (2) order the document stricken; or (3) take other action as the Court deems appropriate. (iv)
                       (Entered: 05/14/2019)

05/15/2019      Ï 16   NOTICE OF LODGING filed PROPOSED ORDER re NOTICE OF MOTION AND MOTION to
                       Dismiss Case or (2) In the Alternative, Transfer Venue to the Western District of Tennessee, or (3)
                       in Further Alternative, Motion to Dismiss Allegations of Non−California Putative Class Members
                       14 (Attachments: # 1 Proposed Order)(Mamikonyan, Erna) (Entered: 05/15/2019)

05/20/2019      Ï 17   APPLICATION of Non−Resident Attorney James Todd Kennard to Appear Pro Hac Vice on behalf
                       of Defendant American Residential Services, LLC (Pro Hac Vice Fee − $400 Fee Paid, Receipt No.
                       0973−23768142) filed by Defendant American Residential Services, LLC. (Attachments: # 1
                       Proposed Order) (Mamikonyan, Erna) (Entered: 05/20/2019)

05/22/2019      Ï 18   ORDER ON APPLICATION OF NON−RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC
                       CASE PRO HAC VICE by Judge Michael W. Fitzgerald: GRANTING 17 Non−Resident Attorney
                       J. Todd Kennard APPLICATION to Appear Pro Hac Vice on behalf of Defendant American
                       Residential Services, LLC, designating Erna Mamikonyan as local counsel. (lt) (Entered:
                       05/22/2019)

05/31/2019      Ï 19   Notice of Appearance or Withdrawal of Counsel: for attorney Erna Mamikonyan counsel for
                       Defendant American Residential Services, LLC. Adding Amanda C. Sommerfeld as counsel of
                       record for American Residental Services, LLC for the reason indicated in the G−123 Notice. Filed
                       by Defendant American Residential Services, LLC. (Mamikonyan, Erna) (Entered: 05/31/2019)

05/31/2019      Ï 20   STIPULATION to Continue Defendant's Motion to Dismiss from June 24, 2019 to July 15, 2019
                       filed by Plaintiff Daniel Kissick. (Attachments: # 1 Proposed Order)(Fisher, Lawrence) (Entered:
                       05/31/2019)

05/31/2019      Ï 21   ORDER RE STIPULATION TO CONTINUE MOTION HEARING AS TO DEFENDANT'S
                       MOTION TO DISMISS 20 by Judge Michael W. Fitzgerald. The Motion Hearing as to Defendant's
                       (1) Motion to Dismiss or (2) In the Alternative, Transfer Venue to the Western District of
                       Tennessee, or (3) In Further Alternative, motion to dismiss allegations of non−California Putative
                       Class Members (ECF No. 14 ) (Motion) set for 6/24/2019 is RESET for 7/15/2019 at 10:00 AM in
             Case 2:19-cv-02459-SHL-tmp Document 27 Filed 07/18/19 Page 4 of 4                              PageID 155
                       Courtroom 5A before District Judge Michael W. Fitzgerald. Pursuant to the parties' agreement,
                       Motion related briefing deadlines are reset as follows: (1) Plaintiff shall file a response by June 17,
                       2019 and (2) Defendant shall file any reply by July 1, 2019. (lom) (Entered: 06/03/2019)

06/17/2019      Ï 22   MEMORANDUM in Opposition to NOTICE OF MOTION AND MOTION to Dismiss Case or (2)
                       In the Alternative, Transfer Venue to the Western District of Tennessee, or (3) in Further
                       Alternative, Motion to Dismiss Allegations of Non−California Putative Class Members 14 filed by
                       Plaintiff Daniel Kissick. (Fisher, Lawrence) (Entered: 06/17/2019)

07/01/2019      Ï 23   REPLY IN SUPPORT OF ITS NOTICE OF MOTION AND MOTION to Dismiss Case or (2) In
                       the Alternative, Transfer Venue to the Western District of Tennessee, or (3) in Further Alternative,
                       Motion to Dismiss Allegations of Non−California Putative Class Members 14 filed by Defendant
                       American Residential Services, LLC. (Mamikonyan, Erna) (Entered: 07/01/2019)

07/08/2019      Ï 24   Notice of Appearance or Withdrawal of Counsel: for attorney Blair Elizabeth Reed counsel for
                       Plaintiff Daniel Kissick. Adding Blair E. Reed as counsel of record for Daniel Kissick for the reason
                       indicated in the G−123 Notice. Filed by Plaintiff Daniel Kissick. (Attorney Blair Elizabeth Reed
                       added to party Daniel Kissick(pty:pla))(Reed, Blair) (Entered: 07/08/2019)

07/15/2019      Ï 25   MINUTES (IN CHAMBERS)MOTION TO DISMISS 14 by Judge Michael W. Fitzgerald:
                       Arguments by counsel are heard. For the reasons stated on the record,the Court takes the matter
                       under submission. An order will issue. (See minutes for further details) (yl) (Entered: 07/15/2019)

07/18/2019      Ï 26   MINUTES (In Chambers): ORDER RE: MOTION TO DISMISS OR IN THE ALTERNATIVE,
                       TRANSFER VENUE TO THE WESTERN DISTRICT OF TENNESSEE, OR IN FURTHER
                       ALTERNATIVE, MOTION TO DISMISS ALLEGATIONS OF NON−CALIFORNIA PUTATIVE
                       CLASS MEMBERS 14 by Judge Michael W. Fitzgerald. The Motion is GRANTED in part to the
                       extent it seeks to transfer the action to the Western District of Tennessee and is otherwise DENIED
                       without prejudice. ( MD JS−6. Case Terminated ) (lom) (Entered: 07/18/2019)
